          Case 7:08-cv-00177 Document 165 Filed on 02/12/21 in TXSD Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

    UNITED STATES OF AMERICA,                         §
                      Plaintiff,                      §
                                                      §
    v.                                                §           CASE NO.      7:08-CV-177
                                                      §
    3.17 ACRES OF LAND, MORE OR                       §
    LESS, SITUATED IN STARR COUNTY,                   §
    TEXAS; AND JUAN MONTALVO,                         §
    ET AL.,                                           §
                      Defendants.                     §


                 ADVISORY TO THE COURT REGARDING ORDER GRANTING
                 UNOPPOSED MOTION TO CONTINUE STATUS CONFERENCE


            Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez (hereafter “Defendants”)

    respectfully submit this Advisory to the Court regarding this Court’s Order 1 to advise the Court

    that Defendant’s Unopposed Motion to Continue Status Conference (hereafter “Motion”)2 was

    intended to be made on behalf of Defendants alone and not as a joint motion, despite inadvertently

    including language in its first sentence suggesting it was jointly filed.

    1. On Friday, February 5, 2021, Defendants filed their Motion3 after conferring with counsel for

         the United States, who stated they were unopposed.

    2. After filing the Motion, counsel for Defendants became aware that its preliminary statement

         inadvertently included language suggesting that the Motion was jointly filed.

    3. The Motion mistakenly stated that both “Plaintiff, United States of America (hereafter “United

         States”) and Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez (hereafter



1
  Dkt. 164.
2
  Dkt. 163.
3
  Id.
                                                 Page 1 of 3
          Case 7:08-cv-00177 Document 165 Filed on 02/12/21 in TXSD Page 2 of 3



        “Defendants”) respectfully move for a continuance of the status conference set for February

        16, 2021” rather than Defendants alone.4

    4. The remainder of the Motion correctly described it as being filed on behalf of solely

        Defendants. See Dkt. 163 ⁋ 16 (“Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez

        respectfully request the Court grant this Motion and enter an order […]”).

    5. Counsel for Defendants became aware of the inadvertent inclusion after close of business on

        Friday, February 5, 2021.

    6. On Monday, February 8, 2021 counsel for Defendants notified counsel for the United States

        of the inadvertent inclusion and of counsel for Defendants’ intent to file an amended motion

        that day.

    7. Also on February 8, 2021, this Court granted the original Motion before Defendants filed an

        amended motion.5

    8. In its Order, the Court addressed the discrepancy. Dkt. 164 at 1 (“The Court now considers the

        ‘unopposed’ joint motion to continue […]”).

    9. After conferring with counsel for the United States, Defendants submit this Advisory to clarify

        that Defendants’ intent was to submit an unopposed Motion on behalf of Defendants alone.


Dated: February 12, 2021

                                        TEXAS CIVIL RIGHTS PROJECT


                                        By:     /s/ Ricardo A Garza
                                                Ricardo A. Garza

                                                Karla Marisol Vargas
                                                State Bar No. 24076748
                                                SDTX Bar No. 3336176
4
    Dkt. 163 at 1.
5
    Dkt. 164.
                                                Page 2 of 3
     Case 7:08-cv-00177 Document 165 Filed on 02/12/21 in TXSD Page 3 of 3



                                           kvargas@texascivilrightsproject.org
                                           Attorney-In-Charge for Defendants Noelia Montalvo
                                           Muñoz and Sylvia M. Ramirez

                                           Ricardo A. Garza
                                           State Bar No. 24109912
                                           SDTX Bar No. 3336127
                                           ricky@texascivilrightsproject.org
                                           Attorney for Defendants Noelia Montalvo Muñoz and
                                           Sylvia M. Ramirez

                                           Texas Civil Rights Project
                                           1017 W. Hackberry Ave.
                                           Alamo, Texas 78516
                                           Tel: (956) 787-8171 ext. 128
                                           Fax: (956) 787-6348




                                CERTIFICATE OF SERVICE

       I, Ricardo A. Garza, hereby certify that on this 12th day of February 2021, a copy of the

foregoing was served on all parties in accordance with the Federal Rules of Civil Procedure.



                                           /s/ Ricardo A. Garza
                                           Ricardo A. Garza
                                           Attorney for Defendants Noelia Montalvo Muñoz and
                                           Sylvia M. Ramirez




                                           Page 3 of 3
